Exhibit 10-31



 

AMENDMENT No. 1
to
DIRECTOR SHARE PLAN
of
NEW YORK STATE ELECTRIC & GAS CORPORATION


     The Director Share Plan (the "Plan") of New York State Electric & Gas
Corporation, amended and restated effective June 1, 1998, is hereby amended as
follows:


1.     Effective June 1, 2000, Section B of Article VI of the Plan is hereby
amended to read in its entirety as follows:


"In addition, commencing July 1, 2000 and on each October 1, January 1, April 1
and July 1 thereafter, 400 Phantom Shares will be granted to each Director who
is a Plan Participant as of that date.